DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 30 Mar 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Jun 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 27 Jun 2022.

Status of the Claims
Examined herein: 1–10

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2014-0029067 is acknowledged.
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/463783 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 12 Mar 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Withdrawn Rejections
The rejection of claims 1–10 under 35 USC § 102 over Wolf is hereby withdrawn in view of Applicant's amendments, and persuasive argument that Wolf does not teach a switching fabric (Reply of 27 Jun 2022, p. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, et al. (US 2005/0090756; previously cited) and Morales, et al. (Sensors and Actuators A: Physical 2011; NPL ref. 9 on IDS of 22 Jan 2019); as evidenced by Anadigm, Inc. (AN121E04 and AN221E04 Field Programmable Analog Arrays - User Manual 2003; NPL ref. 1 on IDS of  22 Jan 2019) and Xilinx, Inc. (Spartan-3 Generation FPGA User Guide 2011; NPL ref. 11 on IDS of 22 Jan 2019).
The explanation of the correspondence between Wolf and the claim limitations is substantially similar to that presented in the previous Office action.
Claim 1 is directed to a signal processor, comprising
(a)	"amplifiers …"
(b)	"converters …"
(c)	"preprocessors …"
(d)	"feature extractors …"
(e)	"a power controller …"
(f)	three "switching fabric[s]"
(g)	"a switching controller"
With respect to claim 1, Wolf teaches "a system for acquiring neural signals having neural spikes and transmitting an information signal in response to detecting a neural spike" (0002), comprising
(a)	a signal receiver (100 @ Fig. 1; 400 @ Fig. 4A) comprising a plurality of amplifiers (410, 412, 414, 430 @ Fig. 4A; 0086) that amplify an analog signal
(b)	the signal receiver also comprises an ADC (434 @ Fig. 4A; 0100) that converts the amplified analog signal to digital
(c)	spike detectors (i.e. "preprocessors") that identify neural spikes in the digital signal (104 @ Fig. 1; Figs. 12–13; 0127–0128)
(d)	spike processors (i.e. "feature extractors") that records the identified neural spikes, along with associated information (106 @ Fig. 1; Figs. 14–15; 0053; 0078–0083)
(e)	a module that can selectively turn on/off amplifiers (438 @ Fig. 4B; 0087); the signal digitization and digital signal processing components also have power control circuitry (0114, 0125)
(f)	—
(g)	a channel selector that controls which signal route is active through a multiplexer (446 @ Fig. 4B; 0091)
Wolf does not teach the three switching fabrics.
Morales teaches a signal acquisition and processing system comprising:
(a)	a plurality of amplifiers, which are components of the "Configurable Analog Block" (CAB) of an FPAA (p. 263, top of col. 1)
(b)	a two-channel ADC (p. 268, col. 1)
(c)	a plurality of digital FIR filters (p. 265, col. 2 and Table 2; p. 268, col. 1)
(d)	"obtaining relevant information from [the ECG signal], such as R–R interval frequency (heart beats frequency) and ECG-Derived Respiration frequency" (p. 264, bot. of col. 2)
(e)	—
(f,g)	switching and routing components among the CABs (p. 263, top of col. 1)
Morales does not explicitly teach "switching fabrics" among all the components.  Morales uses the Anadigm (p. 263, top of col. 1) and Xilinx (p. 264, top of col. 2) processors in the system.
Anadigm teaches that the processor includes a programmable switch fabric between the input/output ports and the CABs (p. 1, Fig. 1; p. 6 § 2.4).  A switching fabric connects upstream input ports to downstream amplifiers.  A switching fabric also connects upstream amplifiers to downstream output ports; in the design of Morales, these output ports are connected to the ADCs on the Xilinx board (p. 266, Fig. 4).  Xilinx teaches that the Spartan-3 FPGA includes a "programmable network of signal pathways between the inputs and outputs of functional elements within the FPGA" (p. 395).  The signaling pathways connect upstream ADCs via IOBs to downstream CLBs, which implement DSP logic (Morales, p. 264, mid. of col. 2 and p. 268, col. 1).  Both the DSP logic and the ECG feature extraction logic are implemented using CLBs of the FPGA (Morales, p. 264 § "FPGA as digital processor and controller"), and the CLBs are connected by the switch matrix (Xilinx, p. 395).  Hence, "switching fabrics" among the components are inherent in the teachings of Morales.
The device of Morales differs from that of the claimed invention in that the device of Morales contains only a single signal route, but the claimed device contains at least two separate signal routes having their own amplifiers, ADCs, preprocessors and feature extractors, and the switching fabric can set which of the two routes is used.  But Morales teaches that "another full ECG analog processing path could be fitted within the same device" (p. 264, top of col. 1); i.e. the FPAA and FPGA are capable of implementing (at least) two processing paths in parallel, and the FPAA switching fabric is capable of directing signals to one of the two routes.  In other words, Morales explicitly teaches that the device could be configured to have two independent signal processing routes with their own independent components.  Morales teaches that "the use of these reconfigurable devices [i.e. the FPAA and FPGA] provides the system with the ability to modify any feature that has to be altered" (p. 165, bot. of col. 2).
With respect to claim 2, Wolf teaches that the device may include multiple parallel, independent channels (Fig. 14; 0130)
With respect to claim 3, Wolf teaches that the ADCs can use different resolutions (0114), and the spike detectors and the spike processors can process each channel differently or combine channels (0120, 0127).
With respect to claim 4, Wolf teaches that the amplifiers have specific gain attributes (0085).
With respect to claim 5, Wolf teaches that the amplifier gain is adjustable (0085).
With respect to claim 6, Wolf teaches that the amplifiers provide "band pass filtering" (0084).
With respect to claims 7 and 8, Wolf teaches that the ADCs operate with specified bit resolutions (0114).
With respect to claims 9 and 10, Wolf teaches that "data [in the neural spike processor] can be stored in terms of the time the neural spike was generated and/or the channel or location source of the neural spike" (0083).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a reconfigurable multichannel FPAA/FPGA system, as taught by Morales, to implement a multichannel electrophysiological signal processing system, as taught by Wolf, because Morales teaches that the combination of an FPAA and FPGA is advantageous for systems that receive, process and digitize analog electrophysiological signals.  Given that both Wolf and Morales teach applications of their systems to bioelectric signals, and given that Morales teaches that an FPAA/FPGA system can be used for any kind of physiological signal sensing and processing, said practitioner would have readily predicted that the modification would successfully result in a sensing and processing system having multiple channels with independent signal processing paths that are capable of receiving and processing several different types of electrophysiological signals simultaneously.  The inventions are therefore prima facie obvious.



Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631